Title: To George Washington from Jonathan Trumbull, Sr., 26 February 1777
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir.
Lebanon [Conn.] February 26th 1777.

Major Wyllys having returned to New York, is again permitted to return Home upon his parole to negotiate his Exchange, and yesterday presented me with a Letter from Mr Loring Commissary of prisoners in which is the following paragraph. “having received a Letter from General Washington, by Brigade Major Wyllys, desiring he might be exchanged the first after Capts. Dearborn & Trowbridge who go for

Capts. Williams and De la place, he is permitted to go out again on his parole engaging to send in Capt. Luke of the 55th Regiment in Return, which when effected will release him from Captivity”, and desired me to give Orders that Capt. Luke might be sent in accordingly.
It would have given me great pleasure to have been able to gratify him in this request, but as I Consider the Exchange of prisoners as your Excellency’s province, I can only refer him to you, & intreat your Excellency to Order the proposed Exchange to take place.
The Bearer will return to me immediately, and I shall hope for the pleasure of receiving your Excellencys permission by him to send in Capt. Luke as proposed. As Major Wyllys has the offer of a Company in the New Army, which he purposes to accept, if released, I apprehend it is of Consequence he should be speedily exchanged, that the raising the Company may not be delayed. I am, Sir with every Sentiment of Esteem & Respect your Excellencys most obedient humble Servant

Jonth; Trumbull

